 



August 12, 2013

 

EDI Financial, Inc.

12221 Merit Drive, Suite 1020

Dallas, TX 75251

 

Ladies and Gentlemen:

 

We refer to the Placement Agreement dated June 25, 2013 (the “Placement
Agreement”), between EDI Financial, Inc. (“EDI”) and Neurotrope BioScience, Inc.
(“Neurotrope”) in connection with a private placement offering and related
transactions described therein. The parties desire to amend the Placement
Agreement as set forth herein.

 

The Placement Agreement is hereby amended as follows. Capitalized terms used
herein without definition have the meanings ascribed to them in the Placement
Agreement.

 

Item Description     4. Compensation and Expenses

The first sentence of Section 4(a) shall be replaced in its entirety with the
following:

 

The Placement Agent will be paid a total cash commission of 10% of funds raised
from investors introduced by them and will receive (a) on the first $5,595,733
of total gross proceeds, (i) warrants exercisable for a period of ten (10) years
from the date of issuance, to purchase a number of shares of Common Stock equal
to 7.5% of the number of shares of Series A Preferred Stock sold to investors
introduced by them, with a per share exercise price of $0.01, and (ii) warrants
exercisable for a period of ten (10) years from the date of issuance, to
purchase a number of shares of Series A Preferred Stock equal to 2.5% of the
number of shares of Series A Preferred Stock sold to investors introduced by
them, with a per share exercise price of $1.00, and (b) on total gross proceeds
in excess of $5,595,733, warrants exercisable for a period of ten (10) years
from the date of issuance, to purchase a number of shares of Series A Preferred
Stock equal to 10% of the number of shares of Series A Preferred Stock sold to
investors introduced by them, with an exercise price of $1.00 per share.

 

 

 

 



 

 

    Neurotrope   Hannah Rose




 

 

 

 

Except as set forth herein, the Placement Agreement is otherwise hereby ratified
and confirmed and remains in full force and effect in accordance with its terms.
If the foregoing correctly sets forth your understanding, please evidence your
agreement by executing a copy of this letter in the space set forth below.

 

NEUROTROPE BIOSCIENCE, INC.

 

 



By:    /s/ Jim New     Name:   Jim New     Title: CEO  

 

 

AGREED TO AND ACCEPTED:

 

As of the 12th day of August, 2013

 

EDI FINANCIAL, INC.

 

 



By:    /s/ James Hintz     Name:   James Hintz     Title: Principal  

 

 

 

 